DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “one to four” controllers that are operated either “attached” or “detached” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 9, are 19 are objected to because of the following informalities:  
As per claim 1, Applicant recites “wherein the selections and controls containing operations of the earthmoving machine controllable by the one to four controllers” which is awkwardly phrased with regard to the utilization of the term containing.  Although it is not entirely certain from the language, it appears that the Applicant intends to mean that the selections and controls are representative of operations of the earthmoving machine.  The claim has been interpreted accordingly.  
As per claim 9, Applicant recites “depends on a user specified adjustments” which is awkward with regard to the singular article prior to user and the plurality of adjustments recited.  Applicant is recommended to rephrase the claim limitation to clarify the operation taking place. 
As per claim 19, Applicant recites “displayed selectable and controllable controls containing operations of the earthmoving machine controllable by the at least one controller” which is awkwardly phrased with regard to the utilization of the term containing.  Although it is not entirely certain from the language, it appears that the Applicant intends to mean that the selectable and controllable controls are representative of operations of the earthmoving machine.  The claim has been interpreted accordingly.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
displaying means for displaying (claim 1)
means for determining the location (claim 1)
means for determining the location of each of the one to for controllers with respect to the earth moving machine (claim 2)
actuating means, wherein the actuating means move (claim 17)
means, wherein means control the peripheral devices (claim 17)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As the Applicant now recites “means for determining the location of each of the one to four controllers with respect to the earthmoving machine” it is incumbent upon the Applicant to have support for what such means may be.  However, looking to the Specification as filed, Applicant indicates “the earthmoving machine and its operational components may be equipped with sensors 11 and measuring devices for gathering position data and sense the surroundings and the location of the controllers CO, for example.” (Specification 5).  Beyond providing for generic sensors and measuring devices, the Applicant has not set forth a written 
As per claim 6, Applicant recites:  “the operation mode of each of the two to four controllers, when detached, depends on a distance between each of the controllers ” however the disclosure as originally filed does not include any enabling disclosure as to what a relationship between a mode of a controller and a distance between controllers may be or how it may be obtained.  This language is not enabled as the Specification does not provide an enabling disclosure as to how one would make or use this aspect of the invention without being forced to undertake undue experimentation.  Although this claim depends on revised claim 2, such claim has been rejected supra for lacking appropriate written description.  Furthermore, this conclusion has been rendered upon consideration of all evidence related to:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Accordingly, based on the evidence, specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).

As per claim 7, Applicant recites:  “the operation mode of the one to four controllers depends on a distance between a detected obstacle and at least one of: an earthmoving tool of the earthmoving machine and the earthmoving machine” however the disclosure as originally filed does not include any enabling disclosure as to what a relationship between a mode of a controller and an obstacle’s presence may be or how it may be ordained.  This language is not enabled as the Specification does not provide an enabling disclosure as to how one would make or use this aspect of the invention without being forced to undertake undue experimentation.  This conclusion has been rendered upon consideration of all evidence related to:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Accordingly, based on the evidence, specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).
Claims 3-7 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(a) supra.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 9, 11, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, Applicant recites “one to four controllers” which is indefinite for a number of reason.  
“one to four” coupled with the transitional phrase “comprising” renders it unclear as to the quantity the Applicant of controllers the Applicant is seeking to claim due to the open-endedness of such transitional phrase.  Essentially, the Applicant could be claiming a quantity at least ranging from one to four.  The Applicant may wish to consider rephrasing the claim language to better define the bounds of how many controllers are to be covered by the claim.  
“controllers” is indefinite as the bare recitation of controller without additionally refining context render the claim language confusing at first glance such that controllers may be thought of as control units, as later recited, or some sort of computer controller.  It appears as though the Applicant is seeking to recite a human operator interface for controlling an earthmoving machine.
As per claim 1, Applicant recites “the one to four controllers being operable both attached to the earthmoving machine and detached from the earthmoving machine”, the word “and” obfuscates the scope of the claim in that it appears as though the Applicant is seeking to have the controllers operable while simultaneously attached or detached.  The word “and” renders the claim additionally indefinite.

Claim 5 recites the limitations "the location [] of the earthmoving tool", “the [] orientation of [] the earthmoving tool”, "the location [] of the earthmoving machine", and “the [] orientation of [] the earthmoving machine”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation " the available adjustments".  There is insufficient antecedent basis for this limitation in the claim.

As per claim 9, Applicant recites: “the competence level is at least one of: accomplished and passed by at least one of: examination and test” which is wholly unclear as to what the competence level is based off of this limitation.  It is entirely unclear what the Applicant is seeking to claim.


As per claim 11, Applicant recites “the control system gives feedback for a user”, of which control system, a number of elements may potentially provide feedback.  It is unclear what element of the claim the Applicant is seeking to utilize for the purposes of rendering feedback or to what/whom such feedback is given.  The intended use language of “for a user” does not clarify if the feedback is given to a user or if the feedback is merely sent to an intermediary.  As such, this claim is indefinite as some element providing context for the recited limitations is missing.
Claim 13 recites the limitation "the data".  There is insufficient antecedent basis for this limitation in the claim.
As per claim 17, Applicant recites “the one to four controllers being operable both attached to the earthmoving machine and detached from the earthmoving machine” which is indefinite as the word “and” obfuscates the scope of the claim in that it appears as though the Applicant is seeking to have the controllers operable while simultaneously attached or detached.  The word “and” renders the claim additionally indefinite.
As per claim 17, Applicant recites “one to four controllers” which is indefinite for a number of reason.  
“one to four” coupled with the transitional phrase “comprising” renders it unclear as to the quantity the Applicant of controllers the Applicant is seeking to claim due to the open-endedness of such transitional phrase.  Essentially, the Applicant could be claiming a quantity at least ranging from one to four.  The 
“controllers” is indefinite as the bare recitation of controller without additionally refining context render the claim language confusing at first glance such that controllers may be thought of as control units, as later recited, or some sort of computer controller.  It appears as though the Applicant is seeking to recite a human operator interface for controlling an earthmoving machine.

Claims 2-16 and 18-19 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(b) supra.



Intended Use
It is noted that at least claims 1, and 11, and contain multiple statements of intended use or field of use (e.g. “wherein”, “for a user”  etc.).  These “for” clauses are essentially method limitations.  While these claims have been given their full patentable weight, these claims, as well as other statements of intended use, do not serve to patentably distinguish the claimed structure over that of the reference cited supra.  
                See MPEP § 2114 which states:
“A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.”  

Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  
                As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.  Furthermore, MPEP §2111.04 sets forth that language suggestive of a limitations does not limit a claim to that optional recitation.  
“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) “adapted to” or “adapted for” clauses; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) “wherein” clauses; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) “whereby” clauses.”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Additionally, the terms “configured to" or "arranged to" are considered to be structurally modified statements and are not intended use.  Claims amended to include the above listed language may patentably distinguish themselves structurally.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rule (US 10,075,576) in view of Finley (US 2011/0178677) and Johnson (US 9,213,331).

As per claim 1, Rule teaches a control system (200, Fig. 2) for controlling an earthmoving machine (100, Fig. 1), the control system comprising: 

At least one controller, wherein an operator operates the earthmoving machine by the at least one controller (108, Fig. 1, Col. 4, lines 26-39 “any number of operators 106 on the worksite [] which may carry respective mobile devices 108.  The mobile device 108 may have a mobile application installed, which may allow the mobile device 108 to start the machine 100 based on appropriate authentication procedures being followed.  … The operator 106 may run the mobile application on the mobile device 108 and select the machine 100 which the operator 106 whishes to operate.”);

at least one control unit (104, Fig. 2, Cols. 3-4, lines 62-07 “an on-board controller 104 which may control various operational parameters of the machine”); 

at least one displaying means, wherein controls selectable and controllable by the controllers are displayed; (Fig. 4, 60-63, 208, Fig. 2, Col. 4, lines 55-62 “a user interface 208 for enabling the 

the at least one control unit is configured to receive selections and controls from the controllers, wherein the selections and controls containing operations of the earthmoving machine controllable by the at least one controller (Col. 5, lines 7-11),

Rule does not explicitly disclose that the number of mobile devices is capped at a total of four potential units.  However, changes in size or proportion of a system are not sufficient to patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).  It would have been obvious to modify Rule with an inclusion of up to four controllers in order to allow access to the system for four users via separate controllers without requiring each user pass off a controller to another.

Rule does not explicitly disclose the one to four controllers being operable both attached to the machine and detached from the machine.  However, in a related invention, Finley teaches that the controller may be attached or removed to the machine ([0021] i.e.” In the version of the mounting device 54 shown in FIG. 3, the cradle is the temporary attachment mechanism, permitting the device to be readily removed from the cab 52, or added to the control arrangement in the cab 52.” Also, 80, Fig. 4 [0026]).  It would have been obvious to modify Rule with the ability to provide for the attachment and detachment of remote controllers as most operators may 

Rule does not explicitly disclose the operation mode of the one to four controllers depends on whether each of the one to four controllers is attached or detached.  However, in a related invention Johnson teaches that the controller may be in a different mode determined based upon whether the controller is attached or detached (Col. 16, lines, 49-66).  It would have been obvious to modify Rule with the ability to alter the operating mode of the controller dependent upon whether it is attached or detached in order to ensure that the computing resources are being optimally utilized.

As per claim 2, Rule teaches the control system according to claim 1, wherein the control system comprises means for determining the location of each of the one to four controllers with respect to the earthmoving machine (Col. 7, lines 25-28 “the mobile device 108 sends the mobile device ID 209 to the controller 104 when the operator 106 is less than a pre-determined distance away from the machine 100” indicative of an implicit determination of distance between the controller and earthmoving machine).  

As per claim 3, Rule teaches the control system according to claim 2, wherein the operation mode of each of the one to four controllers, when detached, depends on a distance between the controllers and the earthmoving machine (Col. 7, lines 19-22 and 25-28).  

the controllers and an earthmoving tool of the earthmoving machine (Col. 7, lines 19-22 and 25-28).  Although Rule does not explicitly disclose that the distance is relative to an earthmoving tool, such is an implicit portion of the earthmoving machine and is included in the teaching of the machine generally.  

As per claim 5, Rule teaches the control system according to claim 2, wherein an earthmoving tool of the earthmoving machine moves in three dimensional space according to a coordinate system set at least one of: 
Manually (Fig. 1, movement is constrained by the mechanical connections as illustrated on earthmoving machine 100), 
semiautomatically and 
automatically taking into account at least one of: a location of the operator (Col. 7, lines 19-22 and 25-28), an orientation of an operator, a location of the one to four controllers, and an orientation of the one to four controllers with respect to at least one of the location and orientation of at least one of the earthmoving tool and the earthmoving machine (Col. 7, lines 19-22 and 25-28).    

As per claim 7, Rule teaches the control system according to claim 1, wherein the operation mode of the one to four controllers depends on a distance between a detected obstacle and at least one of: an earthmoving tool of the earthmoving machine and the earthmoving machine 

As per claim 8, Rule teaches the control system according to claim 1, wherein the operation mode of the one to four controllers depends on a user specified adjustments made by or made for a  user currently logged in to the control system.  However, in a related invention, Johnson teaches that the controller stores the preferences of a user so as to configure the system appropriately (Col. 14, lines 30-50).  It would have bene obvious to modify Rule with the ability to modify the operation mode dependent upon the user preferences in order to allow for a user to optimize their interactions with the machine. 

As per claim 10, Rule teaches the control system according to claim 1.  Rule does not explicitly disclose that the operation of the earthmoving machine controllable by the one to four controllers is at least one of: driving system, peripheral device, maintenance system, road navigation system, work site navigation system, positioning an earthmoving tool with respect to a work site, moving the earthmoving tool in relation to 

As per claim 11, Rule teaches the control system according to claim 1, wherein the control system gives feedback for a user by at least one of the following signals: graphical (Col. 4, line 57), augmented reality, virtual reality, audiovisual, visual illumination, haptics and force-feedback. 

As per claim 14, Rule teaches the control system according to claim 1.  Rule does not explicitly disclose that the at least one control unit is configured to receive selections and controls from the one to four controllers for controlling at least one of: moving the tool in relation to the carrier and driving of the earthmoving machine.  In a related invention, Johnson teaches that the control unit is configured to receive selections from the controller (Col 17, lines 52-60).  It would have been obvious to modify Rule with the ability to enable a control unit to receive selections and controls from the controller for controlling operations of the machine in order to allow the machine to  coordinate the indicated intent of an operator.  



As per claim 16, Rule teaches the control system according to claim 1. Rule does not explicitly disclose that the number of mobile devices is two.  However, changes in size or proportion of a system are not sufficient to patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).  It would have been obvious to modify Rule with an inclusion of two devices in order to allow access to the system for four users via separate controllers without requiring each user pass off a controller to another.

As per claim 17, Rule teaches an earthmoving machine, the earthmoving machine comprising: 
a movable carrier (100, Fig. 1- track machine base);
at least one earthmoving tool (100, Fig. 1- bucket/arm); 	

at least one controller (108, Fig. 1, Col. 4, lines 26-39 “any number of operators 106 on the worksite [] which may carry respective mobile devices 108.  The mobile device 108 may have a mobile application installed, which may allow the mobile device 108 to start the machine 100 
peripheral devices (100, Fig. 1 – bucket/arm); 
actuating means, wherein the actuating means move the earthmoving tool in relation to the carrier and means, wherein means control the peripheral devices (100, Fig. 1 -  hydraulic cylinders); 

a control system (200, Fig. 2) for controlling operations of an earthmoving machine (100, Fig. 1), the control system comprising: 

at least one control unit (104, Fig. 2, Cols. 3-4, lines 62-07); 
at least one displaying means for displaying controls selectable and controllable by the one to four controllers (Fig. 4, 60-63, 208, Fig. 2), wherein 

the at least one control unit is configured to receive selections and controls from the one to four controllers for controlling all the operations of the earthmoving machine controllable by the at least one controller (Col. 5, lines 7-11),

means for determining the location of each of the one to four controllers with respect to the earthmoving machine (Col. 7, lines 25-28).  



Rule does not explicitly disclose the one to four controllers being operable both attached and detached.  However, in a related invention, Finley teaches that the controller may be attached or removed to the machine ([0021] i.e.” In the version of the mounting device 54 shown in FIG. 3, the cradle is the temporary attachment mechanism, permitting the device to be readily removed from the cab 52, or added to the control arrangement in the cab 52.” Also, 80, Fig. 4 [0026]).  It would have been obvious to modify Rule with the ability to provide for the attachment and detachment of remote controllers as most operators may have a personal computing or mobile device which they carry on their person that may allow for easier transfer of operation authorization.
Rule does not explicitly disclose the operation mode of the one to four controllers depends on whether each of the one to four controllers is attached or detached.  However, in a related invention Johnson teaches that the controller may be in a different mode determined based upon whether the controller is attached or detached (Col. 16, lines, 49-66).  It would have been obvious to modify Rule with the ability to alter the operating mode of the controller dependent upon whether it is attached or detached in order to ensure that the computing resources are being optimally utilized.



As per claim 18, Rule teaches the earthmoving machine as claimed in claim 17, wherein the earthmoving machine is one of the following: excavator (Col. 3, lines 46-47), bulldozer (Col. 3, lines 53).  Rule does not explicitly disclose that the machine is motor grader, compaction machine, piling machine, deep stabilization machine and surface top drilling machine.  However, Rule does teach that the machine may be any type of work machine which may perform repetitive work cycle of operations associated with industry (Col. 3, lines 46-57).  It would have been obvious to modify Rule by specifying particular machines within the taught classifications in order to allow for simpler appreciation of the applicability of the disclosed technology.

As per claim 19, Rule teaches a method for controlling an earthmoving machine, wherein the method comprises: 
At least one controller, wherein an operator operates the earthmoving machine by the at least one controller (108, Fig. 1, Col. 4, lines 26-39 “any number of operators 106 on the worksite [] which may carry respective mobile devices 108.  The mobile device 108 may have a mobile application installed, which may allow the mobile device 108 to start the machine 100 based on appropriate authentication procedures being followed.  … The operator 106 may run the mobile application on the mobile device 108 and select the machine 100 which the operator 106 wishes to operate.”);
Rule does not explicitly disclose selecting, in the determined operation mode, the operation to control from the selectable and controllable controls containing all operations of the earthmoving machine controllable by the at least one controller and controlling the displayed selected 

Rule does not explicitly disclose determining an operation mode of the at least one controller by determining whether the at least one controller is attached to the earthmoving machine or detached from the earthmoving machine.  However, in a related invention Johnson teaches that the controller may be in a different mode determined based upon whether the controller is attached or detached (Col. 16, lines, 49-66).  It would have been obvious to modify Rule with the ability to alter the operating mode of the controller dependent upon whether it is attached or detached in order to ensure that the computing resources are being optimally utilized.




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rule (US 10,075,576) in view of Finley (US 2011/0178677) and Johnson (US 9,213,331) (“Rule”) as applied to claim 1 above, and further in view of Ono (US 2018/0282973).

As per claim 6, Rule teaches the control system according to claim 1.  Rule does not explicitly disclose that the operation mode of each of the controllers, when detached, depends on a distance of the controllers.  However, in a related invention, Ono teaches the operation mode of each controller is dependent upon the distance relative thereto ([0016-0018] sizing of communication area).  It would have been obvious to modify Rule with the ability to influence the operation mode of each controller based upon the distance relative to each of the controllers in order to ensure that the machine may be appropriately guided through a workspace without negatively impacting the person holding a controller or causing a limited signal from appropriately reaching a desired machine.

Rule does not explicitly disclose that the number of mobile devices ranges from two to four.  However, changes in size or proportion of a system are not sufficient to patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).  It would have been obvious to modify Rule with an inclusion of two to four controllers in order to allow access to the system for multiple users via separate controllers without requiring each user pass off a controller to another.

Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rule (US 10,075,576) and Finley (US 2011/0178677) in view of Johnson (US 9,213,331) as applied to claim 8 above (“Rule”), and further in view of O’Neal (US 9,299,247)

As per claim 9, Rule teaches the control system as claimed in claim 8.  Rule does not explicitly disclose that an extent of the available user specified adjustments depends on user specified adjustments dependent upon skill level data of the current user wherein such skill level data includes hours logged on a machine or proficiency measured by testing in order to ensure that an operator will not cause unnecessary wear and tear on a machine due to insufficient experience and skill.


 As per claim 12, Rule teaches the control system according to claim 9.  Rule does not explicitly disclose that the user with administrator privileges defines the skill level by editing the skill level data of the user.  However, in a related invention, O’Neal teaches the uploading skill level information by a manager (Col. 7, lines 46-56, Col. 11, lines 41-47, “project manager [] may provide the information associated with the skill level of the operator… This information may be provided manually by entering skill level information”,  51-55 see also Col. 4, lines 44-51).  It would have been obvious to modify Rule with the ability for a user with administrator privileges to define skill level by editing the data of the user in order to allow for an administrator to appropriately allocate machine resources to a user to protect the functionality and operability of such machine.

.  


Response to Arguments
Applicant's arguments filed June 4, 2021 (“Remarks”) have been fully considered but they are not persuasive. 

Objections to Drawings
Applicant states that it “does not understand the basis for [the Examiner’s requirement that the drawing show ‘one to four controllers that are operable either detached or detached’]” and has request reconsideration and withdrawal of the objection to the drawings.  Remarks 11-12.  The Applicant has not submitted any amended drawings or an indication of why it believes that the drawings capture the claim limitations “one to four controllers, wherein an operator 

Rejections Under 35 U.S.C. § 112(a)
Claim 7 has been rejected under 35 U.S.C. §112(a) as Applicant recites:  “the operation mode of the one to four controllers depends on a distance between a detected obstacle and at least one of: an earthmoving tool of the earthmoving machine and the earthmoving machine”.  The concept of an operation mode depending upon a distance is recited with extreme breadth which does not find corresponding scope in the specification.  Applicant seeks to traverse the extant rejection by relying upon non-disclosed hypothetical situations1 and a generalization of what a skilled person can understand2.  Remarks 13. Without more, the Applicant has not persuasively presented arguments overcoming the outstanding 35 U.S.C. § 112(a) rejections.  Accordingly, the rejection of claim 7 has been rendered final.

Rejections Under 35 U.S.C. § 112(b)
The Applicant has provided a quote related to MPEP § 2173 in a section of its Remarks titled “Objection to the Claims” (Remarks 12) and then provides a separate section entitled “Indefiniteness Rejection” (Remarks 14) which is not entirely clear as to what the Applicant is seeking to argue.  However, the Applicant has not provided any specific arguments with regard to unchanged claim limitations which remain rejected supra.  As such, these rejections have been rendered final.

Claims 1, 17, and 19 Finally Rejected Under 35 U.S.C. § 103
Applicant has relied on ultra-narrow constructions of its claim language in an effort to surmount the references as applied supra.  For instance, Applicant has relied upon statements such as:  “In Rule, there is only the mobile device that may not be regarded as a controller of a control system for an earthmoving machine as stated in the amended claims[]” before quoting broad claim language including “an operator operates the earthmoving machine” and “selecting [] an operation to control from displayed selectable and controllable controls”. Remarks 15.  Despite pin cites and interpretations provided supra by the Examiner, the Applicant has not provided an argument to indicate why the mobile devices cited differ from the recited claim language.  As the Applicant has relied upon a conclusory statement without requisite supportive arguments, the presented conclusion is without persuasive weight.
The Applicant appears to argue against the applied references individually.  For instance, the Applicant remarks: “there are no controllers in Finley that make selections and controls that the control unit is configured to receive as recited in Claim [1]” and “since Finley does not In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The Applicant asserts that “in Finley, there is a portable digital mobile device that may not be regarded as a controller of a control system for an earthmoving machine as stated in the feature of amended independent claims” (Remarks 16).  This statement is not supported by any argument of probative or persuasive value.  It is neither reliant upon citation or law and is but a mere conclusory statement.  It is not clear what indictment the Applicant seeks to make. 
The Applicant declares “as now defined by amended Claim[ 1], the one to four [] controllers to be used as the controller(s) with which an operator operates the earthmoving machine advantageously smooths out operating the earthmoving machine, because when operating the earthmoving machine, the operator need not take either of his hands off of the controllers of the earthmoving machine for using any additional devices, such as an iPhone.”  Remarks 17.  The Applicant has neither amended the claims to recite nor cited to any disclosed material supporting the statement immediately preceding.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the operator need not take either of his hands off of the controllers of the earthmoving machine for using any additional devices, such as an iPhone) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As such, this argument provides no persuasive merit.
When the Applicant turns its attention to Johnson, it again resorts to piecemeal analysis of the references and not of the references as combined by the Examiner in the 35 U.S.C. § 103 rejection.  As indicated supra, this is not a persuasive argument against the outstanding rejection.  Furthermore, with regard to Johnson, the Applicant alleges “[t]hese ‘one or more input devices [to control the machine]’ in Johnson are not detachable” and follows such statement with a quotation of Johnson stating “a portable computing device 100 may be removably mountable on the machine”.  Remarks 18.  These two statements are in direct contradiction, the input devices are removably mountable, and thus detachable. 
The Applicant states conclusorily “the portable computing device is only a device with a display and capable of running an application.  Thus it cannot be any of the ‘one to four controllers [], wherein an operator operates the earthmoving machine by the one to four controllers”.  Remarks 19.  The blanket statement does not provide sufficient persuasive merit to bridge the gap between such statement and the materials available to the Examiner when rendering the pending rejection.  The reasoning behind the Applicant’s allegation is missing.  Without argument or additional details in the claim language, it is impossible to draw the same conclusion as the Applicant while providing the claim language the broadest reasonable interpretation in light of the specification.  
In its Remarks, the Applicant relies on features which are not recited in the pending claims, definitions of terms which to not appear in the disclosure, and conclusory statements.  
As the Applicant has relied essentially upon the arguments supporting its position relative to claim 1 for claims 17 and 19; the response to arguments presented supra is equally applicable to the latter independent claims.  Accordingly, the rejections of claims 17 and 19 are rendered final.
The Applicant has not presented any arguments favoring independent patentable subject matter of dependent claims 2-16 and 18.  As such, claims 2-16 and 18 are likewise finally rejected on the basis of the foregoing.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A GOLDMAN/Examiner, Art Unit 3663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although Applicant states “different modes (e.g., between a standby mode and an active mode, for example)” (Remarks at 13) there does not appear to be any support in the disclosure as filed for the exemplary modes suggested by the Applicant.  No citations to the disclosure as filed are provided in the Remarks to support such exemplary statement.  Further, Applicant states “recited distance (e.g., in comparison to a threshold distance)” (Id.)  there does not appear to be any support for the exemplary modes suggested by the Applicant.  No citations to the disclosure as filed are provided in the Remarks to support such exemplary statement.  
        2 “Even if not stated expressly in the specification, the skilled person can easily understand this relatively simple technology without undue experimentation.” (Remarks at 13).  The Applicant’s conclusory argument does not carry  has not provided any evidentiary support carrying probative weight to